IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PETER HERNANDEZ,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4503

MICHAEL D. CREWS,
SECRETARY, DEPARTMENT OF
CORRECTIONS/SECRETARY,

      Respondent.

___________________________/

Opinion filed November 24, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Peter Hernandez, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      The order of which petitioner seeks review was rendered by the lower tribunal

on July 29, 2014. The petition for writ of certiorari, filed on September 24, 2014,

failed to timely invoke the Court’s jurisdiction. Fla. R. App. P. 9.100(c). Accordingly,

the petition is dismissed.

BENTON, ROBERTS, and RAY, JJ., CONCUR.